          Case 3:20-cv-01080-JCH Document 12 Filed 08/24/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



 JONATHAN MICHEL et al.,


                               Plaintiff,           Case No. 3:20-cv-01080-JCH
 v.

 YALE UNIVERSITY,
                                                    AUGUST 24, 2020
                               Defendants.



                    MOTION FOR EXTENSION OF TIME TO PLEAD

       Defendant, Yale University (“Defendant”), by and through its undersigned counsel,

hereby respectfully moves for a thirty-day extension of time, up and until Monday, September

28, 2020, within which to answer or otherwise respond to Plaintiff’s Complaint. This is

Defendant’s first request for an extension of time and is necessary to review the allegations in the

complaint and to prepare an appropriate response.

       Good cause exists for four reasons: the complaint makes far-reaching allegations

involving Defendant’s university-wide responses to the pandemic and the governmental

shutdowns of Spring 2020; counsel and contacts at the client face additional personal challenges

during the pandemic; the Complaint was directly served on the Defendant, instead of offering

Defendant the traditional opportunity to waive service and receive the longer time period

provided in that situation under the Federal Rules of Civil Procedure; and counsel face

preexisting obligations in the period from when they were retained to the initial due date of the

response, including briefs imminently due in the U.S. Supreme Court and the Florida District

Court of Appeal. Undersigned counsel has contacted Plaintiff’s counsel, who at the time of the
            Case 3:20-cv-01080-JCH Document 12 Filed 08/24/20 Page 2 of 2



filing of this Motion has not received a response that they consent to a thirty-day extension

through September 28, 2020.

                                                     Respectfully submitted,

                                                     /s/ Jonathan M. Freiman
                                                     Jonathan M. Freiman (ct24248)
                                                     Kim E. Rinehart (ct24427)
                                                     Benjamin M. Daniels (ct29713)
                                                     WIGGIN AND DANA LLP
                                                     One Century Tower
                                                     265 Church Street
                                                     PO Box 1832
                                                     New Haven, CT 06508-1832
                                                     jfreiman@wiggin.com
                                                     krinehart@wiggin.com
                                                     bdaniels@wiggin.com
                                                     Tel.: (203) 498-4400
                                                     Fax: (203) 782-2889
490\291\4826-6325-3448.v1




                                                 2
